



Exhibit 10.50


Private and Confidential
Mr. Peter Aggersbjerg
Im Langacher 44
CH 8606 Greifensee, Switzerland


Employment Agreement


between Mettler-Toledo International Inc., Greifensee Branch, Im Langacher, 8606
Greifensee, Switzerland (“Company”), and Mr. Peter Aggersbjerg, born October 23,
1968 in Denmark (“Employee”).


The parties enter into an employment agreement on the terms and conditions set
forth below:
Function
Head of Divisions & Operations, Member of the Group Management Committee ("GMC")
of the METTLER TOLEDO Group.
Employing Company / Position Location
Mettler-Toledo International Inc., Greifensee Branch, 8606 Greifensee,
Switzerland. The principal place of work is Greifensee, Switzerland. Given the
international presence of the company, employee’s duties will require regular
business travel to the Group’s various locations.
If not otherwise stipulated in this agreement, the General Terms and Conditions
of Employment ("GTCE") of our Swiss operations apply.
Remuneration
Base Salary of CHF 435’000.00 gross per annum, effective with the starting date,
payable in twelve equal monthly installments of CHF 36'250.00.
 
Participation in the Incentive Plan POBS Plus for Members of the Group
Management of METTLER TOLEDO pursuant to the then-current plan and regulations.
Under this plan Employee is eligible to earn a cash incentive based upon
achievement of various financial and personal targets. For 100% target
achievement, the cash incentive is currently CHF 195'750.00 gross (45% of base
salary). The scaling of the incentive system and selection and weighting of
targets, including personal targets, are determined by the Compensation
Committee of the Board of Directors.
Expenses
Expense Allowance according to then-current regulations of CHF 10'500.00 per
annum, payable in twelve monthly installments of CHF 875.00. No commuting or
vehicle allowance will be paid.
Equity Incentive Plan
Participation in the METTLER TOLEDO Equity Incentive Plan as may be amended from
time to time.
Personnel Insurance
Additional Accident Insurance and Disability Insurance at METTLER TOLEDO’s
expense.
Participation in the pension arrangement for GMC members as might be amended
from time to time, with defined contributions at METTLER TOLEDO's expense. The
insured salary is 77.2727% of Target Salary, subject to limits applicable under
Swiss law.
Vacation
27 working days per calendar year, including compensation for overtime as per
Supplementary Regulations on Working Hours and Absences of our Swiss operations.
Unused vacation days in a given year will not be carried forward.
Duration /
Notice Period
This employment agreement is effective as of January 1, 2020 and is of unlimited
duration. It may be terminated by either party without cause by giving twelve
(12) months notice in writing to the end of a month and shall terminate at the
end of such notice period.
Duration /
Notice Period
This employment agreement is effective as of January 1, 2020 and is of unlimited
duration. It may be terminated by either party without cause by giving twelve
(12) months notice in writing to the end of a month and shall terminate at the
end of such notice period.
Non-Competition
While Employee is employed by METTLER TOLEDO and for a period of twelve months
after his termination, Employee shall not directly or indirectly (a) engage in
or be employed in any business anywhere in the world which competes with the
businesses of METTLER TOLEDO, or (b) solicit for hire or hire any METTLER TOLEDO
employee.








--------------------------------------------------------------------------------





Confidentiality
Employee agrees to keep confidential both during and after his employment with
METTLER TOLEDO all information of a confidential nature not generally known
outside of METTLER TOLEDO, and not to use such confidential information other
than for purposes of performing his duties for METTLER TOLEDO.
Tax Filings
The parties acknowledge a separate agreement will be signed regarding tax
equalization matters.
Previous Employment Agreements
With the effectiveness of this employment agreement, all previous employment
agreements or amendments to such employment agreements with METTLER TOLEDO shall
be considered cancelled. The acquired period of service since January 18, 2016
is taken into consideration where applicable.
Applicable Law and Jurisdiction
This agreement shall be governed by Swiss law. All disputes concerning the terms
and conditions of this agreement shall be brought before the ordinary courts in
the Canton of Zurich, Switzerland.









Mettler-Toledo International Inc.                        The Employee




/s/ Christian Magloth                                /s/ Peter Aggersbjerg


Christian Magloth                                Peter Aggersbjerg















